Citation Nr: 0947522	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling.

2.  Entitlement to an increased disability rating for type II 
diabetes mellitus, evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable rating for 
fluctuation of vision.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a back disorder, 
status post fusion at L4-5.

7.  Entitlement to a total rating based on individual 
employability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2004 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

The Veteran testified before a Decision Review Officer (DRO) 
at hearings in September 2005 and May 2007.  Transcripts of 
the hearings are of record.

The Board notes that the Veteran requested, and was scheduled 
for, a video conference hearing before a Veterans Law Judge, 
but did not appear for the hearing.  Accordingly, the Board 
considers the appellant's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2009).

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the fluctuation of 
vision and erectile dysfunction rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original rating, the Board has characterized those issues as 
set forth on the title page.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.

2.  The Veteran's type II diabetes mellitus is not productive 
of the use of insulin or regulation of activities.

3.  The Veteran's fluctuation of vision is productive of 
corrected visual acuity no worse than 20/25 in each eye.

4.  Erectile dysfunction is not productive of loss of the 
glans of the penis or more than half the penis, or any 
deformity of the penis.

5.  The Veteran's bilateral hearing loss is not related to 
his active service; nor did it manifest to a compensable 
degree within one year after service.

6.  The Veteran's back disorder is not related to his active 
service; nor did it manifest to a compensable degree within 
one year after service.

7.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for posttraumatic type II diabetes mellitus are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 
and 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for an initial compensable rating for 
fluctuation of vision have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.84a, 
Diagnostic Code 6079 (2009).

4.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.11b, Diagnostic 
Codes 7520, 7521 and 7522 (2009).

5.  The Veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 and 3.385 (2009).  

6.  The Veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307 and 3.309 (2009).  

7.  The criteria for an award of TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004 and April 2006, before the AOJ's initial adjudication of 
the claims, and again in November 2006 and March 2007.

Specifically, regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The Veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores, supra, at 47, in 
March 2006.  

The Board notes that the notifications did not specifically 
include notice to the Veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life.  
Nevertheless, during VA examinations conducted in August 
2004, September 2005, October 2005, May 2006, and September 
2006, the effects of the Veteran's disabilities on his daily 
activities were addressed.  Additionally, during the 
administrative processing, including the issuance of a 
statement of the case (SOC) and several supplemental 
statements of the case (SSOC), it was made clear that the 
effect on daily life is to be considered in rating his 
disabilities.  Vazquez-Flores, supra.  In sum, as regards 
VA's duty to notify, the Board finds that the Veteran was 
afforded the information necessary such that he is not now 
adversely affected by any defective pre-decisional notice 
error.  As noted, the RO also provided a SOC and several 
SSOCs reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating question issues on 
appeal were obtained in August 2004, September 2005, October 
2005, May 2006, and September 2006.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate for rating purposes, as they were predicated on a 
full reading of the Veteran's medical records.  They consider 
all of the pertinent evidence of record, to include the 
Veteran's post-service treatment records and the statements 
of the appellant, and provide the medical information 
necessary to apply the appropriate ratings criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the rating question issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board has found no medical evidence 
warranting a staged rating for any of these increased rating 
claims.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's 
fluctuation of vision and erectile dysfunction as claims for 
higher evaluations of the original awards, effective from May 
20, 2004, and July 9, 2004, respectively, the dates of award 
of service connection.

PTSD

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  Id.

The Veteran was afforded a VA examination in May 2006.  His 
claims file was reviewed.  The Veteran reported having 
started smoking and drinking since he was last examined in 
October 2004.  He related he was unemployed as he was asked 
to quit by the family business manager in January 2006 
because of his attitude (he was noted to work as a salesman 
in a family-owned car dealership).  He was married with two 
children and two grandchildren.  He reported that he had a 
friend that he visited with who owns a body ship, and he 
works on old cars to restore them.  He also spends part of 
his day at the family farm doing some work there.  He had no 
suicidal ideation; no obsessive/ritualistic behavior; speech 
was spontaneous, clear, and coherent; no panic attacks; good 
impulse control; no episodes of violence; and was able to 
maintain minimum personal hygiene.  His affect was 
constricted and mildly labile, and his mood was dysphoric.  
He reported some increase in intrusive recollections, 
nightmares, difficulty getting to sleep, isolation, and 
irritability.   

Axis I diagnoses included PTSD, chronic; alcohol dependence, 
active; nicotine dependence; and substance induced mood 
disorder (alcohol induced depression).  The examiner opined 
that the Veteran's alcohol dependence was not caused by the 
Veteran's service-connected PTSD.  

Based on testing, the degree of severity of PTSD was opined 
to be moderate.  His Global Assessment of Functioning (GAF) 
score was 52 for his PTSD only.  The examiner opined that 
there had been some increase in PTSD symptoms since the 2004 
examination.  The examiner opined that the Veteran's PTSD 
caused constriction in his ability to function, but he was 
able to keep his job and succeed.  In addition, he was able 
to have social relationships and to have recreational 
pursuits despite the PTSD with some constriction.  
Significantly, however, the examiner opined that the 
Veteran's alcohol dependence, which is not related to his 
PTSD, has caused serious and persistent impairment in 
occupational and family role functioning, and was more likely 
than not the reason he was asked to quit is job.

VA treatment records show that the Veteran has occasionally 
sought outpatient treatment for his PTSD, including 
medication management and individual counseling.  His GAF 
scores were 50.  A letter from the director of VA's PTSD 
clinic dated in April 2006 indicates that the Veteran 
reported in March 2006 experiencing significant problems with 
anxiety, depression, frequent nightmares, and feelings of 
fatigue.  She also noted that the Veteran continues to have 
intrusive thoughts and remains isolative and withdrawn from 
family and close friends.  She also observed impaired 
concentration.

Here, the preponderance of the evidence demonstrates that the 
Veteran's PTSD disability picture more nearly approximates 
the criteria required for the currently assigned 50 percent 
rating and that a higher rating is not warranted at any time 
during the pendency of this claim for increase.  38 C.F.R. § 
4.7.  

The Board acknowledges the Veteran's contention that his PTSD 
warrants a higher rating.  However, the Board finds that the 
VA treatment records and the VA examination do not support 
the Veteran's contention.  These medical records do not show 
problems akin to suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.  The Board acknowledges that the VA examiner 
opined that the Veteran's symptoms have increased since his 
last examination in 2004.  While the Veteran's symptoms might 
have increased, the record does not suggest that this 
increase presents a disability picture that is consistent 
with the criteria required for a 70 percent rating.  As 
discussed above, the examination did not show the criteria 
for a 70 percent rating are present as the Veteran did not 
have suicidal ideation; obsessive/ritualistic behavior; 
episodes of violence; or panic attacks.  Additionally his 
speech was spontaneous, clear, and coherent; he had good 
impulse control; and was able to maintain minimum personal 
hygiene.

For the reasons set forth above, the Board concludes that th 
preponderance of the evidence is against finding that the 
Veteran's PTSD symptoms are consistent with the criteria 
required for a 70 percent rating.  In other words, the 
disability picture evident in the record strongly suggests 
that the difficulties experienced by the Veteran are better 
described by the criteria for the 50 percent rating.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have been 50 and 
52.  According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

The Board finds that the GAF score of 52 coincides with the 
Veteran's stated symptoms and examination findings, which are 
consistent with a 50 percent disability rating.  The Board 
also finds that the Veteran's lower GAF scores of 50 are not 
consistent with symptoms as documented by the examiner and in 
the VA treatment records.  In this case, notwithstanding the 
GAF scores of 50, the Board reiterates that the Veteran's 
assigned GAF scores are not dispositive of the evaluation and 
must be considered in light of the actual symptoms of the 
Veteran's disorder.  

Thus, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for a disability 
rating in excess of 50 percent for his service-connected 
PTSD.  The preponderance of the evidence being against the 
Veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.

Type II Diabetes Mellitus

The Veteran contends that he is entitled to a higher rating 
as his activities are regulated as a result of his diabetes 
mellitus.

The Veteran's type II diabetes mellitus is evaluated under 
Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 
percent rating is warranted when the disability requires 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation is warranted when 
the disability requires insulin, restricted diet, and 
regulation of activities.  "Regulation of activities" is 
defined under Diagnostic Code 7913 as "avoidance of strenuous 
occupational and recreational activities."  38 C.F.R. 
§ 4.119.

A note that follows the criteria states that compensable 
complications of diabetes mellitus should be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  In this regard, the Board 
notes that the Veteran has been granted service connection 
for fluctuation of vision, erectile dysfunction, and 
peripheral neuropathy of the bilateral upper and lower 
extremities as secondary to his diabetes mellitus.  The 
Veteran has not claimed any other complications related to 
his diabetes mellitus.

The Veteran was afforded a VA examination in September 2006.  
He reported taking oral medication and attempting to follow a 
restricted diet.  He described no restrictions on activities 
on account of his diabetes mellitus.  The examiner found that 
the Veteran was not restricted in his ability to perform 
strenuous activity, and that there were no effects on the 
Veteran's usual daily activities.

VA treatment records indicate that the Veteran took oral 
medications, attempted to follow a restricted diet, but do 
not show that that he was required to regulate his 
activities.

Here, the evidence shows that the Veteran is diagnosed with 
type II diabetes mellitus, is taking oral medication for his 
diabetes, and has also been on a restricted diet.  The 
criteria for the currently assigned 20 percent disability 
rating are, therefore, fully met.  However, the criteria for 
a higher disability rating are not met as the evidence of 
record fails to indicate that the Veteran's diabetes requires 
the use of insulin or regulation of his activities.  The 
Board acknowledges the Veteran's contention that his 
activities are regulated.  However, the competent medical 
evidence of record does not support his contention.  None of 
the VA treatment records show that the Veteran regulated his 
activities as defined by the diagnostic code.  Moreover, the 
examiner specifically found no restriction in his ability to 
perform strenuous activities.

In sum, the Board finds that the preponderance of the 
evidence demonstrates that the Veteran's disability picture 
squarely meets the criteria required for the assigned 20 
percent evaluation for his service-connected diabetes 
mellitus, and is against finding that a higher disability 
rating is warranted during any point during the pendency of 
this appeal.  See 38 C.F.R. § 4.7.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.

Fluctuation of Vision

During the pendency of this appeal, the regulations for eye 
and vision disabilities were amended for applications 
received on or after December 10, 2008.  See 73 Fed. Reg. 66, 
543 (Nov. 10, 2008).  Where the law or regulations governing 
a claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  In this case, administrative determinations 
clearly specify that the revised regulations are only to be 
applied for applications for benefits received after December 
10, 2008.  As the Veteran's claim for an initial compensable 
rating for fluctuation of vision was received in May 2004, no 
rating changes may be made based upon the new rating 
criteria.

VA regulations prior to December 10, 2008, provide that eye 
impairment is generally rated on the basis of impairment of 
central visual acuity.  The best distant vision after the 
best correction by glasses will be the basis for rating.  38 
C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6063-6079 (2008).  
Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76, Diagnostic Codes 6080, 
6090 (2008).

The Veteran's eye disability has been evaluated under 38 
C.F.R. § 4.84a, Diagnostic Code 6079.  Under Diagnostic Code 
6079, a noncompensable rating is for when corrected vision in 
both eyes is 20/40.  A 10 percent rating is warranted when 
corrected vision in one eye is 20/50, and corrected vision in 
the other eye is either 20/50 or 20/40.  38 C.F.R. § 4.84a 
(2008).

The Veteran was afforded VA examinations in August 2004, 
September 2005, and May 2006.  The August 2004 examination 
showed best corrected distant visual acuity in the right eye 
was 20/25 and in the left eye was 20/20.  The other 
examinations showed that the Veteran's best corrected distant 
visual acuity was 20/25 for both eyes.  No examination showed 
loss of field of vision.

Here, the evidence shows that the Veteran's best distant 
corrected vision has mostly been 20/25, with the exception of 
his left eye in August 2004, which was 20/20.  Thus, the 
Veteran's fluctuation of vision has does not even approximate 
the criteria required for the currently assigned 
noncompensable rating, which is for when corrected vision in 
both eyes is 20/40; therefore, a higher rating is not 
warranted at any time since the award of service connection.  
38 C.F.R. § 4.7.  

For these reasons, the Board finds that the preponderance of 
the evidence is against finding that a compensable disability 
rating is warranted for the Veteran's service-connected 
fluctuations of vision.  The preponderance of the evidence 
being against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the Veteran's 
claim must be denied.
Erectile Dysfunction

The Veteran is seeking a compensable disability rating for 
his service-connected erectile dysfunction.  The Board notes 
that, as a result of his erectile dysfunction, the Veteran 
has been awarded special monthly compensation for loss of use 
of a creative organ under 38 U.S.C.A. § 1114(d) and 38 C.F.R. 
§ 3.350(a).  

The rating schedule provides three codes for penile 
impairment.  Removal of half or more of the penis is rated as 
30 percent disabling, or it is rated on voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7520.  Removal of the 
glans of the penis is rated as 20 percent disabling, or it is 
rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7521.  Deformity of the penis with loss of erectile 
power is rated as 20 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

A VA examination in October 2005 revealed a normal penis.  
None of the Veteran's VA or private treatment records shows 
that the Veteran has any penile deformity, nor has the 
Veteran alleged any deformity.

Here, the evidence shows that the Veteran's erectile 
dysfunction does not approximate any of the criteria for a 
compensable rating under the available diagnostic codes.  
Therefore, the preponderance of the evidence is against 
finding that a compensable rating is not warranted at any 
time since the date of the award of service connection.  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.

Extraschedular Consideration

The Board also finds that evidence does not show that any of 
the Veteran's service-connected disabilities evaluated above 
represent an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2009).  
The current evidence of record does not demonstrate that his 
PTSD, diabetes mellitus, fluctuation of vision, and erectile 
dysfunction have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's PTSD, diabetes 
mellitus, fluctuation of vision, and erectile dysfunction 
have an adverse effect on employability, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including the effect on his daily 
life.  38 C.F.R. § 4.10.  Therefore, given the lack of 
evidence showing an unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral to the VA Central Office for consideration of 
an extraschedular evaluation is not warranted for any of 
these service-connected disabilities.

III.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Bilateral Hearing Loss

Certain chronic diseases, including sensorineural hearing 
loss, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

The Veteran's STRs are of record and show no treatment for, 
or diagnosis of, any auditory problems.  The Veteran contends 
that he first experienced hearing loss in service.  The 
Veteran's entrance and discharge examinations, dated in 
September 1965 and September 1968 indicate normal hearing for 
VA purposes (as per 38 C.F.R. § 3.385) in each ear at 500 Hz 
to 6000 Hz.  The Veteran is service-connected for tinnitus; 
thus, acoustic trauma is conceded.  

A private medical record dated in July 1995 reveals that the 
Veteran's hearing was fine.  

The Veteran was afforded a VA examination in August 2004.  
His claims file was reviewed.  His pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
60
60
LEFT
20
15
25
55
55

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 94 percent in both 
ears.  The examiner opined that it was not likely that the 
Veteran's hearing loss was related to his military service 
due to the results of the Veteran's hearing test at his 
discharge examination.

Here, there is evidence that the Veteran currently has 
bilateral hearing loss as defined by VA.  Additionally, as 
tinnitus has been granted, acoustic trauma is conceded.  
However, a nexus between the Veteran's current disability and 
acoustic trauma is still needed.  The Board notes that 
medical treatises indicate that the cause of hearing loss is 
often the same as the cause of coexisting tinnitus.  See, 
e.g., Harrison's Principles of Internal Medicine 182 (Dennis 
L. Kasper et al. eds., 16th ed. 2005).  However, as noted, 
the VA examiner in August 2004 opined that the Veteran's 
hearing loss is not related to his service, based on the 
discharge examination showing hearing within normal limits.

There is absent from the record competent medical evidence 
linking any current hearing loss to the Veteran's service.  
No medical professional provides findings or opinions to that 
effect, and neither the Veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  There is simply a lack of any medical 
evidence demonstrating that his current hearing loss is 
related to military service.  

The VA audiologist's opinion is supported by the absence of 
any documented hearing loss for many years after service.  
Here, the Veteran's discharge examination showed hearing 
within normal limits and no hearing loss is documented until 
August 2004.  There is no indication that the Veteran sought 
treatment for hearing loss prior to that time.  As noted 
above, a treatment record in 1995 showed that the Veteran had 
normal hearing.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Thus, the lack of any 
objective evidence of continuing auditory complaints, 
symptoms, or findings for more than 30 years between the 
period of service and his claim for service connection is 
itself evidence which tends to show that this disability did 
not have its onset in service or for many years thereafter.  
A presumption of service incurrence for hearing loss may not 
be made as there is no indication of any sensorineural 
hearing loss prior to 2004, many years after service.  
38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's contention that his 
hearing loss first started in service.  However, as noted 
above, his discharge examination showed hearing within normal 
limits.  The Board is also cognizant of the fact that the 
Veteran has been service-connected for tinnitus and that, as 
noted above, medical treatises indicate that the cause of 
hearing loss is often the same as the cause of coexisting 
tinnitus.  The Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998).  In the present 
case, no opinion of any medial expert has been provided to 
show that the Veteran's hearing loss is related to his 
service, including being related to his service-connected 
tinnitus.  Therefore, for the reasons set forth above, 
service connection must still be denied.

Back Disorder

The Veteran's STRs show no complaint of, or treatment for, 
any back condition.  The Veteran contends that his current 
back disability is the result of jumping out of helicopters 
carrying 80 pound packs.  His DD 214 shows that he was an 
infantry squad leader; there is no indication that he was a 
parachutist.  His discharge examination showed a normal 
spine, and, in his accompanying report of medical history, 
the Veteran indicated having no back trouble of any kind.  
The Veteran contends that he sought treatment in the 1970s 
and 1980s, but that those records were not available due to 
the doctors either being deceased or no longer practicing.

Post-service records indicate that the Veteran had surgery in 
April 1995 on his back.

The Veteran was afforded a VA examination in October 2005.  
His claims file was reviewed.  Following an examination, the 
Veteran was diagnosed to have mechanical low back strain, 
previous interbody fusion, L4-5.  The examiner opined that it 
would be resorting to speculation to state whether the 
Veteran's actual jumps out of helicopters caused the back 
problems that he currently has, mostly because of a lack of 
documentation.  The examiner noted that the earliest 
documentation of back problems is in 1993.  The examiner also 
noted that the claims file was reviewed thoroughly.

Here, although there is evidence of a current disability, the 
evidence does not show either that the Veteran incurred a 
back injury in service, or that his current back condition is 
related to his military service.  The Veteran is competent to 
testify that he jumped out of helicopters in service.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Even if the 
Veteran did make numerous jumps with heavy packs, there is no 
medical evidence of record that shows that the Veteran's 
current back disorder is related to those jumps.  The VA 
examiner opined that it would be resorting to speculation to 
give a nexus opinion between the Veteran's service and his 
current back disorder.  

The Board acknowledges that the Veteran reported seeking 
treatment for his back as early as the 1970s.  In this 
regard, the Board finds persuasive that his discharge 
examination in 1968 showed a normal spine and the Veteran 
denied having back trouble of any kind at that time.  Even if 
the Veteran did seek treatment, there is no medical opinion 
providing any nexus between his current disability and his 
military service.  

In sum, the preponderance of the evidence is against finding 
that service connection is warranted as there is no evidence 
that the Veteran injured his back in service, or that his 
current back disorder is related to helicopter jumps made in 
service.

The Board acknowledges the Veteran's belief that he has a 
back disorder related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of 
the doubt doctrine is not for application.  Consequently, the 
Veteran's claim must be denied.

IV.  TDIU

The Veteran contends that he should be entitled to individual 
unemployability because his service-connected disabilities, 
specifically his PTSD, preclude him from working.  He 
contends that he was asked to leave his position as owner and 
manager of a family run business because of his mental 
attitude and the impact it had on the business.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

The Veteran is service-connected for multiple disabilities:  
PTSD at 50 percent disabling, diabetes mellitus at 20 percent 
disabling, tinnitus at 10 percent disabling, left upper 
extremity peripheral neuropathy at 10 percent disabling, 
right upper extremity neuropathy at 10 percent disabling, 
left lower extremity peripheral neuropathy at 10 percent 
disabling, right lower extremity peripheral neuropathy at 10 
percent disabling, fluctuation of vision at zero percent 
disabling, and erectile dysfunction at zero percent 
disabling.  The Veteran's disability ratings combine to 80 
percent disabling since March 6, 2006; the date of the 
Veteran's claim for a TDIU.  As such, the Veteran meets the 
criteria for consideration for entitlement to a TDIU on a 
schedular basis because the rating satisfies the percentage 
requirements of 38 C.F.R. § 4.16a.  

Even so, before awarding a total rating, it must be found 
that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficult 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  In making its determination, 
VA considers such factors as the extent of the service-
connected disability, and employment and educational 
background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.

Taking into account all of the evidence of record, the Board 
finds that the evidence does not warrant award of a TDIU.  
While the Veteran does meet the schedular requirement for a 
TDIU, the evidence does not demonstrate that he is unable to 
secure or follow substantially gainful occupation solely as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

On his application for individual unemployability, the 
Veteran reported that he last worked as an owner/operator of 
a car dealership in December 2005.  He reportedly held that 
position since January 1986.  Regarding his education 
background, he reported that he completed high school, but 
did not attend college or have any other education and 
training.

Regarding the severity of the Veteran's service-connected 
disabilities, in particular, his PTSD, the May 2006 VA 
psychiatric examination indicates that the Veteran's PTSD 
might have caused constriction in functioning, but he was 
able to keep his job.  The examiner also opined that the 
Veteran's PTSD caused some occupational impairment; however, 
his alcohol dependence (which is not service-connected) 
caused serious and persistent impairment in occupational 
functioning.

Regarding his diabetes mellitus, the September 2006 examiner 
did not provide any functional impairment on the Veteran's 
employment due to the fact that he was unemployed.  The 
Veteran himself reported at that examination a number of 
issues including depression and PTSD as interfering with his 
ability to maintain employment; he did not report that his 
diabetes mellitus rendered him unable to secure or follow a 
substantially gainful occupation.

Turning to the Veteran's other service-connected disabilities 
of tinnitus, bilateral upper and lower extremity peripheral 
neuropathy, vision impairment, and erectile dysfunction, the 
Veteran has not contended, nor does the evidence show, that 
any of those disabilities render him unable to secure or 
follow a substantially gainful occupation.

In this case, the evidence of record does not reveal that the 
Veteran's service-connected disabilities combine to make him 
unable to follow a substantially gainful occupation.  With 
regards to the Veteran's contention that his PTSD precludes 
employment, the Board is persuaded by the May 2006 VA 
examiner's finding that the Veteran's PTSD only caused some 
occupational impairment but it was the Veteran's non-service 
connected alcohol dependence that caused serious and 
persistent occupational impairment.  

The Board acknowledges the Veteran's contention that he 
cannot work because of his service-connected disabilities, 
specifically his PTSD.  However, the Board is persuaded by 
the evidence, which does not show that he is unable to secure 
or follow substantially gainful occupation solely as a result 
of service-connected disability.  The record does not contain 
any medical opinions that indicate that the Veteran's 
disabilities combine to render him unable to secure or follow 
a substantially gainful occupation.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  A 
total rating based on individual unemployability is not 
warranted.


ORDER

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling, is denied.

Entitlement to an increased disability rating for type II 
diabetes mellitus, evaluated as 20 percent disabling, is 
denied.

Entitlement to an initial compensable rating for fluctuation 
of vision is denied.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a back condition, 
status post-fusion at L4-5 is denied.

Entitlement to a total rating based on individual 
employability due to service-connected disability is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


